Citation Nr: 0113909	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for heart disease (claimed 
as beriberi heart disease).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had recognized active service from December 1941 
to January 1943 and from August to December 1945 and was a 
prisoner of war (POW) of the Japanese government from May 10, 
1942 to January 20, 1943.  This matter comes to the Board of 
Veterans' Appeals (Board) from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.
FINDINGS OF FACT

1. Localized edema was present during the veteran's 
incarceration as a POW and heart (hypertensive 
cardiovascular heart) disease (claimed as beriberi heart 
disease) was not present in service or manifested within 
one year thereafter.

2. There is no probative medical evidence of record that any 
current heart disease is shown to be related to service or 
any incident of service, including the veteran's time in 
captivity as a POW.


CONCLUSION OF LAW
Hypertensive cardiovascular heart disease was not incurred in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 1991 & Supp. 2000) amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested service connection for heart 
disease (claimed as beriberi heart disease).  Before 
addressing this issue, the Board notes that, on November 9, 
2000, the President signed into law the "Veterans Claims 
Assistance Act of 2000", Pub. L. No. 106-175 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7) (hereinafter 
referred to as the "Act"), that substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999 to November 9, 2000).  
Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for service connection for heart 
disease, the Board has reviewed the veteran's claim in light 
of the Act, and concludes that the RO did not fully comply 
with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran was not 
explicitly advised at the time the claim was received of any 
additional evidence required for it to be substantiated and 
the RO did not identify which evidence would be obtained by 
VA and which was the claimant's responsibility.  However, a 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and the RO's statement of the case 
and letters to the veteran clarified what evidence would be 
required to establish entitlement to service connection for 
the claimed disorder.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOGCPREC 
16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA cardiology 
compensation examination performed in September 1999 and 
September 2000 medical opinion that are described below 
satisfied this obligation.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding his claim for service connection for heart disease. 

Factual Background

The record reveals that the veteran had recognized active 
military service in the Philippine army from December 1941 to 
January 1943 and from August to December 1945; he was a POW 
of the Japanese government from May 10, 1942 to January 20, 
1943.  There are no service medical records in the file.  
However, the records do include an Affidavit for Philippine 
Army Personnel signed by the veteran in January 1946, when he 
reported incurring malaria from October 1943 to May 1944, 
while a civilian, but did not report any wounds or other 
illnesses.

Post service, of record is a VA Former-POW Medical History, 
initially completed by the veteran in December 1990, at which 
time he failed to indicate if he had beriberi or swelling in 
the joints, legs, feet or muscles while in captivity. 

Also of record is a report of a VA Former-POW examination 
conducted in December 1990, at which time the veteran 
specifically denied having beriberi and beriberi was not 
found on examination.  A VA radiology report of a chest-x-ray 
taken at that time includes an impression of a right medial 
basal pneumonitis.  A borderline heart with left ventricular 
prominence and widening of the thoracic aorta was noted.  An 
electrocardiogram (EKG) taken that day was normal.

In support of his claim for service connection, received in 
April 1999, the veteran submitted a March 1999 private 
hospital "Certification" record.  It shows that the veteran 
was seen in the outpatient department with complaints of 
intermittent chest pains, dizziness and blurred vision, easy 
fatigability, multiple joint pain and generalized weakness 
and numbness of fatty upper and lower extremities.  
Examination findings revealed that his heart had a regular 
sinus rhythm with no murmur and his blood pressure was 
120/80.  Tentative diagnoses included arteriosclerotic 
cardiovascular disease with angina pectoris and the veteran 
was referred for further laboratory tests (although there is 
no indication that the studies were performed).  Final 
diagnoses included arteriosclerotic cardiovascular disease 
with angina pectoris. 

In an August 1999 letter, the RO advised the veteran that he 
failed to complete specific information (Item 40) on his 
Former POW Medical History and returned the original form to 
him for completion.  The RO asked the veteran to check yes or 
no to whether he experienced swelling in the joints, legs and 
feet or in his muscles.  In October 1999, the RO received the 
veteran's Former POW Medical History, on which he checked yes 
to having beriberi and swelling in the joints, legs and feet 
and in his muscles during captivity.  

The veteran, who was 78 years old, underwent VA cardiology 
examination in September 1999.  According to the examination 
report, he had hypertension for two years but did not take 
cardiac medications, denied a history of myocardial 
infarction, cardiac surgery or cerebrovascular accident and 
had not been recently hospitalized for heart disease or 
hypertension.  The veteran reported vague chest discomfort on 
exertion and at rest that was relieved by lying down.  On 
activity, the veteran experienced shortness of breath and 
joint pains on slow level and walking up to 20 to 30 meters.  
He was independent in all activities of daily life.  

On examination, the veteran was ambulatory and not in cardiac 
distress.  His blood pressure was 150/70 (sitting) and 140/70 
(upright) and there were clear breath sounds.  "AB" (apical 
beat?) was non-palpable, there was normal S1, S2 (-) S3 with 
regular rhythm and no evidence of edema.  An EKG taken at the 
time was normal.  Findings of other diagnostic tests reflect 
that a 2-D (two dimension?) echo-cardiogram had an ejection 
fraction of 83%, there was mild concentric left ventricular 
hypertrophy with good systolic function, a chest x-ray showed 
that the aorta and left ventricle were slightly prominent; 
and "CTR" (cardio-thoracic---?) was normal.  The final 
diagnosis was hypertensive cardiovascular disease (HCVD) and 
the examiner noted "NIT, II-B, Mets 4".

According to an April 2000 Report of Contact (VA Form 119) 
and a September 2000 written statement, another VA physician 
(who examined the veteran in 1990) reviewed his claims folder 
and recent medical findings and concluded that the veteran's 
recently diagnosed HCVD may not be directly related to 
beriberi heart disease.  This VA doctor said that the 
diagnosis was made based on the veteran's history of 
hypertension and the evidence of left ventricular hypertrophy 
on echocardiography.  The physician noted that left 
ventricular hypertrophy was one of the complications of 
hypertension and was due to the increase in wall tension that 
led to structural changes in the myocardium.  The VA doctor 
said that when the veteran was examined in 1990, a cardiac 
complaint was not elicited.  Thus, cardiac findings could be 
tied to the recent history of hypertension.  According to 
this VA examiner, the presence of hypertension and 
cardiomegaly increased the incidence of ischemic heart 
disease, due to accelerated atherosclerosis in the coronary 
vessels but in this case ischemic heart disease can be a 
later event and consequent to the hypertensive cardiovascular 
disease. 

Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arteriosclerosis, organic heart disease or hypertension in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

If a veteran is a former POW, and, as such, was interned or 
detained for not less than 30 days, certain diseases 
(including beriberi heart disease) shall be service-connected 
if manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c) (2000).  (The term "beriberi heart 
disease" includes ischemic heart disease in a former POW who 
experienced localized edema during captivity.  38 C.F.R. § 
3.309(c).)

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The veteran is a former POW and, accordingly, ischemic heart 
disease shall be presumptively service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge from service, if there is evidence of 
localized edema during captivity.  Furthermore, as a combat 
veteran, the veteran is entitled to have any statement or 
testimony of leg and foot swelling or edema he presents 
accepted as satisfactory evidence of that incurrence.  See 38 
U.S.C.A. § 1154(b) (West 1991).  In the present case, while 
the veteran failed to indicate on his 1990 POW medical 
history questionnaire on file whether or not he had beriberi 
or experienced swelling with respect to his legs and/or feet, 
or any of his joints while in captivity, the VA examiner 
reported that the veteran denied having beriberi.

However, the Board does note that, nine years later and at 
the RO's request, on the original Former POW-Medical History 
form, re-submitted in October 1999, the veteran indicated 
that he had beriberi and experienced swelling with respect to 
his legs and feet and his joints.  Thus, on that occasion 
when the veteran was formally asked to report all of his 
physical difficulties as a POW, there was evidence or 
allegation that he had beriberi heart disease or related 
localized edema in connection with his POW captivity.

Thus, the presumption of service inccurrence under 38 C.F.R. 
§ 3.309(e) may be applicable here.  However, 38 U.S.C.A. § 
1113 provides that this presumption is rebuttable.  To that 
end, the record contains a statement prepared by a VA 
physician in September 2000 who reviewed the veteran's claims 
file and recent examination findings and expressed her 
opinion that the veteran's hypertensive cardiovascular heart 
disease was not directly related to beriberi heart disease, 
but concluded that cardiac findings were tied to the 
veteran's recent history of hypertension.  The examiner said 
that hypertensive cardiovascular disease was diagnosed on the 
basis of the veteran's history of hypertension and evidence 
of left ventricular hypertrophy on echocardiography.  It was 
noted that left ventricular hypertrophy was a complication of 
hypertension.  Further, the VA examiner observed that when 
examined by VA in 1990, a cardiac complaint was not elicited.  
The Board has found this opinion to be sufficiently 
persuasive to rebut the presumption of service incurrence.  
Furthermore, the presumption under 38 C.F.R. § 3.309(a) is 
also inapplicable in the instant case, because heart disease 
was not shown by competent medical evidence to be present 
until many years after the veteran's service.  Nor does the 
record contain competent medical evidence linking the 
veteran's current heart disease to service.   

In support of his claim, the veteran points to the March 1999 
private hospital record that included tentative and final 
diagnoses of arteriosclerotic cardiovascular disease with 
angina pectoris but were unsupported by laboratory tests 
results.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  Although, on an initial review, the March 
1999 private hospital record statement appears to support the 
veteran's claim, a close reading shows that it does not.  The 
private doctor's opinion is both equivocal and speculative 
and, at most, does little more than propose that it is 
possible that the veteran had arteriosclerotic cardiovascular 
disease with angina pectoris.  He does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tipak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  
  
The Board finds the September 2000 VA medical opinion more 
persuasive as it was based on a review of the veteran's 
claims file and the recent cardiology examination report and 
diagnostic test results, while the private March 1999 
diagnosis was unsubstantiated by clinical tests.  Id.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection heart disease (claimed as beriberi heart disease).  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).









ORDER

Service connection is denied for heart disease (claimed as 
beriberi heart disease).


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

